              Case 2:20-cv-00670-MJP Document 41 Filed 07/27/21 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
 9
            BIO MANAGEMENT                                         CASE NO. 2:20-cv-00670 MJP
10          NORTHWESTINC et al.,
                                                                   STIPULATED
11                                                                 PROTECTIVE
                                    Plaintiff(s),                  ORDER
12                  v.
13          WASHINGTON BIO SERVICES et al.
14
                                    Defendant(s).
15
     1.     PURPOSES AND LIMITATIONS
16
            Discovery in this action is likely to involve production of confidential, proprietary, or
17
     private information for which special protection may be warranted. Accordingly, the parties hereby
18
     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
19
     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
20
     protection on all disclosures or responses to discovery, the protection it affords from public
21
     disclosure and use extends only to the limited information or items that are entitled to confidential
22
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
23
     confidential information under seal.
24
     2.     “CONFIDENTIAL” MATERIAL
25

26


     Bio Management NW et al. v. USA Bio Serviceset al.                               MDK | LAW
                                                                         777 108th Avenue Northeast, Suite 2000
     Case No. 2:20-cv-00670 MJP-1                                             Bellevue, Washington 98004
                                                                                    (425) 455-9610
              Case 2:20-cv-00670-MJP Document 41 Filed 07/27/21 Page 2 of 10




            “Confidential” material shall include the following documents and tangible things
 1

 2 produced or otherwise exchanged: all confidential personal information, all information which is

 3 non-public and either proprietary or confidential in nature and related to the disclosing party’s

 4 financial, marketing, sales and business plans, financial statements, analyses, operating

 5
     agreements, forecasts and projections, customer and distributor lists and related information,
 6
     customer agreements, suppliers, marketing plans, vendors and independent contractors, products,
 7
     inventions and trade secrets, know-how, formulae, compositions, processes, product
 8
     specifications, sketches, drawings, samples, past, current and planned research and development,
 9

10 current and planned manufacturing and/or distribution methods and processes, internal

11 management tools and systems, pricing policies and methods, and costing policies and methods

12 or material that is held confidential within the company and restricted from outside disclosure or

13
     subject to internal controls.
14

15 3.       SCOPE

16          The protections conferred by this agreement cover not only confidential material (as

17 defined above), but also (1) any information copied or extracted from confidential material; (2) all

18 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

19 conversations, or presentations by parties or their counsel that might reveal confidential material.

20          However, the protections conferred by this agreement do not cover information that is in

21 the public domain or becomes part of the public domain through trial or otherwise.

22 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

23          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

24 or produced by another party or by a non-party in connection with this case only for prosecuting,

25 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

26 categories of persons and under the conditions described in this agreement. Confidential material


     Bio Management NW et al. v. USA Bio Serviceset al.                              MDK | LAW
                                                                        777 108th Avenue Northeast, Suite 2000
     Case No. 2:20-cv-00670 MJP-2                                            Bellevue, Washington 98004
                                                                                   (425) 455-9610
             Case 2:20-cv-00670-MJP Document 41 Filed 07/27/21 Page 3 of 10




 1 must be stored and maintained by a receiving party at a location and in a secure manner that ensures

 2 that access is limited to the persons authorized under this agreement.

 3          4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 4 by the court or permitted in writing by the designating party, a receiving party may disclose any

 5 confidential material only to:

 6                 (a)     the receiving party’s counsel of record in this action, as well as employees

 7 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 8                 (b)     the officers, directors, and employees (including in house counsel) of the
 9 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

10 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

11 designated;

12                 (c)     experts and consultants to whom disclosure is reasonably necessary for this
13 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

14                 (d)     the court, court personnel, and court reporters and their staff;
15                 (e)     copy or imaging services retained by counsel to assist in the duplication of
16 confidential material, provided that counsel for the party retaining the copy or imaging service

17 instructs the service not to disclose any confidential material to third parties and to immediately

18 return all originals and copies of any confidential material;

19                 (f)     during their depositions, witnesses in the action to whom disclosure is

20 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

21 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

22 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

23 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

24 under this agreement;

25                 (g)     the author or recipient of a document containing the information or a

26 custodian or other person who otherwise possessed or knew the information.


     Bio Management NW et al. v. USA Bio Serviceset al.                              MDK | LAW
                                                                        777 108th Avenue Northeast, Suite 2000
     Case No. 2:20-cv-00670 MJP-3                                            Bellevue, Washington 98004
                                                                                   (425) 455-9610
              Case 2:20-cv-00670-MJP Document 41 Filed 07/27/21 Page 4 of 10




 1          4.3     Filing Confidential Material. Before filing confidential material or discussing or

 2 referencing such material in court filings, the filing party shall confer with the designating party,

 3 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 4 remove the confidential designation, whether the document can be redacted, or whether a motion

 5 to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 6 designating party must identify the basis for sealing the specific confidential information at issue,

 7 and the filing party shall include this basis in its motion to seal, along with any objection to sealing

 8 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
 9 the standards that will be applied when a party seeks permission from the court to file material

10 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

11 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

12 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

13 the strong presumption of public access to the Court’s files.

14 5.       DESIGNATING PROTECTED MATERIAL

15          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

16 or non-party that designates information or items for protection under this agreement must take

17 care to limit any such designation to specific material that qualifies under the appropriate

18 standards. The designating party must designate for protection only those parts of material,

19 documents, items, or oral or written communications that qualify, so that other portions of the

20 material, documents, items, or communications for which protection is not warranted are not swept

21 unjustifiably within the ambit of this agreement.

22          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

23 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

24 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

25 and burdens on other parties) expose the designating party to sanctions.

26


     Bio Management NW et al. v. USA Bio Serviceset al.                               MDK | LAW
                                                                         777 108th Avenue Northeast, Suite 2000
     Case No. 2:20-cv-00670 MJP-4                                             Bellevue, Washington 98004
                                                                                    (425) 455-9610
              Case 2:20-cv-00670-MJP Document 41 Filed 07/27/21 Page 5 of 10




 1          If it comes to a designating party’s attention that information or items that it designated for

 2 protection do not qualify for protection, the designating party must promptly notify all other parties

 3 that it is withdrawing the mistaken designation.

 4          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 5 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 6 ordered, disclosure or discovery material that qualifies for protection under this agreement must

 7 be clearly so designated before or when the material is disclosed or produced.

 8                  (a)     Information in documentary form: (e.g., paper or electronic documents and
 9 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

10 the designating party must affix the word “CONFIDENTIAL” or “Attorney’s Eyes Only” to each

11 page that contains confidential material. If only a portion or portions of the material on a page

12 qualifies for protection, the producing party also must clearly identify the protected portion(s) (e.g.,

13 by making appropriate markings in the margins).

14                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

15 and any participating non-parties must identify on the record, during the deposition or other pretrial

16 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

17 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

18 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

19 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

20 at trial, the issue should be addressed during the pre-trial conference.

21                  (c)     Other tangible items: the producing party must affix in a prominent place

22 on the exterior of the container or containers in which the information or item is stored the word

23 “CONFIDENTIAL” or “Attorney’s Eyes Only.” If only a portion or portions of the information

24 or item warrant protection, the producing party, to the extent practicable, shall identify the

25 protected portion(s).

26


     Bio Management NW et al. v. USA Bio Serviceset al.                               MDK | LAW
                                                                         777 108th Avenue Northeast, Suite 2000
     Case No. 2:20-cv-00670 MJP-5                                             Bellevue, Washington 98004
                                                                                    (425) 455-9610
              Case 2:20-cv-00670-MJP Document 41 Filed 07/27/21 Page 6 of 10




 1          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 2 designate qualified information or items does not, standing alone, waive the designating party’s

 3 right to secure protection under this agreement for such material. Upon timely correction of a

 4 designation, the receiving party must make reasonable efforts to ensure that the material is treated

 5 in accordance with the provisions of this agreement.

 6 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

 8 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 9 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

10 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

11 challenge a confidentiality designation by electing not to mount a challenge promptly after the

12 original designation is disclosed.

13          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

14 regarding confidential designations without court involvement. Any motion regarding confidential

15 designations or for a protective order must include a certification, in the motion or in a declaration

16 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

17 affected parties in an effort to resolve the dispute without court action. The certification must list

18 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

19 to-face meeting, a video conference, or a telephone conference.

20          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

21 intervention, the designating party may file and serve a motion to retain confidentiality under Local

22 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

23 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

24 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

25 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

26 the material in question as confidential until the court rules on the challenge.


     Bio Management NW et al. v. USA Bio Serviceset al.                              MDK | LAW
                                                                        777 108th Avenue Northeast, Suite 2000
     Case No. 2:20-cv-00670 MJP-6                                            Bellevue, Washington 98004
                                                                                   (425) 455-9610
              Case 2:20-cv-00670-MJP Document 41 Filed 07/27/21 Page 7 of 10




 1 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 2 LITIGATION

 3          If a party is served with a subpoena or a court order issued in other litigation that compels

 4 disclosure of any information or items designated in this action as “CONFIDENTIAL” or

 5 “Attorney’s Eyes Only” that party must:

 6                  (a)    promptly notify the designating party in writing and include a copy of the

 7 subpoena or court order;

 8                  (b)    promptly notify in writing the party who caused the subpoena or order to
 9 issue in the other litigation that some or all of the material covered by the subpoena or order is

10 subject to this agreement. Such notification shall include a copy of this agreement; and

11                  (c)    cooperate with respect to all reasonable procedures sought to be pursued by
12 the designating party whose confidential material may be affected.

13 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

14          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

15 material to any person or in any circumstance not authorized under this agreement, the receiving

16 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

17 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

18 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

19 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

20 Bound” that is attached hereto as Exhibit A.

21 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

22 MATERIAL

23          When a producing party gives notice to receiving parties that certain inadvertently

24 produced material is subject to a claim of privilege or other protection, the obligations of the

25 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

26 is not intended to modify whatever procedure may be established in an e-discovery order or


     Bio Management NW et al. v. USA Bio Serviceset al.                              MDK | LAW
                                                                        777 108th Avenue Northeast, Suite 2000
     Case No. 2:20-cv-00670 MJP-7                                            Bellevue, Washington 98004
                                                                                   (425) 455-9610
             Case 2:20-cv-00670-MJP Document 41 Filed 07/27/21 Page 8 of 10




 1 agreement that provides for production without prior privilege review. The parties agree to the

 2 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 3 10.      NON TERMINATION AND RETURN OF DOCUMENTS

 4          Within 60 days after the termination of this action, including all appeals, each receiving

 5 party must return all confidential material to the producing party, including all copies, extracts and

 6 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

 7          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 8 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
 9 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

10 product, even if such materials contain confidential material.

11          The confidentiality obligations imposed by this agreement shall remain in effect until a
12 designating party agrees otherwise in writing or a court orders otherwise.

13

14                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15

16
                                                          /s/ Thomas D. Hendrickson
17 DATED: July 27, 2021
                                                          TOM HENDRICKSON, WSBA# 41832
18                                                        SEATTLE PATENT GROUP
19                                                        4020 148th Ave NE, Suite D
                                                          Redmond, WA 98052
20                                                        (425) 202-7969
                                                          tom@seattlepatentgroup.com
21                                                        Attorneys for Plaintiff
22
     DATED: July 27, 2021                                 /s/ Farnoosh Faryabi
23
                                                          JAMES P. WARE, WSBA #36799
24                                                        FARNOOSH FARYABI, WSBA #49706
25                                                        MDK LAW
                                                          777 108th Avenue NE, Suite 2000
26                                                        Bellevue, WA 98004
                                                          Tel: (425) 455-9610

     Bio Management NW et al. v. USA Bio Serviceset al.                              MDK | LAW
                                                                        777 108th Avenue Northeast, Suite 2000
     Case No. 2:20-cv-00670 MJP-8                                            Bellevue, Washington 98004
                                                                                   (425) 455-9610
              Case 2:20-cv-00670-MJP Document 41 Filed 07/27/21 Page 9 of 10




                                                          Fax: (425) 455-1170
 1                                                        jware@mdklaw.com
 2                                                        ffaryabi@mdklaw.com
                                                          Attorneys for Defendants
 3

 4
            PURSUANT TO STIPULATION, IT IS SO ORDERED
 5
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 6
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 7
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
 8
     documents, including the attorney-client privilege, attorney work-product protection, or any other
 9
     privilege or protection recognized by law.
10

11

12 DATED: July 27, 2021

13

14

15
                                                          A
                                                          Marsh J. Pechman
                                                          United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26


     Bio Management NW et al. v. USA Bio Serviceset al.                             MDK | LAW
                                                                       777 108th Avenue Northeast, Suite 2000
     Case No. 2:20-cv-00670 MJP-9                                           Bellevue, Washington 98004
                                                                                  (425) 455-9610
             Case 2:20-cv-00670-MJP Document 41 Filed 07/27/21 Page 10 of 10




 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print     or     type      full     name],       of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of Bio Management Northwest et.al v. Washington Bio Services et. al., Case No. 20-00670. I

 8 agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9 understand and acknowledge that failure to so comply could expose me to sanctions and

10 punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

11 any information or item that is subject to this Stipulated Protective Order to any person or entity

12 except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26


     Bio Management NW et al. v. USA Bio Serviceset al.                               MDK | LAW
                                                                         777 108th Avenue Northeast, Suite 2000
     Case No. 2:20-cv-00670 MJP-10                                            Bellevue, Washington 98004
                                                                                    (425) 455-9610
